DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application is being examined under the pre-AIA  first to invent provisions. 




2.	The Amendment filed on December 3, 2020 has been received and entered. The Terminal Disclaimer filed on December 3, 2020, has been received and approved.




Claim Disposition

3.	Claims 1 -14 are pending and are under examination.






Information Disclosure Statement

4.	 The Information Disclosure Statement filed on December 3, 2020, has been received and entered. The references cited on the PTO-1449 Form have been considered by the examiner and a copy is attached to the instant Office action. 




Claim Objection

5.	Claims 1-2 are objected to for the following informalities:
For clarity and precision of claim language it is suggested that claims 1-2 are amended to recite, “obtained” in lieu of “derived”.
Appropriate correction is required.






Claim Rejections - 35 USC §103

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:

(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

6.	Claims 1-14 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Carroll et al. (US Patent No. 4,933,279, June 12, 1990, cited on IDS) in view of Batie et al. (US Patent No. 7,914,993, June 1,2007, cited on IDS) and Atichokudomchai et al. (Carbohy. Polymers, vol. 64, 2006, pages 582-588, cited on IDS).
Carroll et al. teach liquefaction of starch. Carroll et al. teach a mixed enzyme product with alpha amylase from B. licheniformis and B. stearothermophilus used in the liquefaction process which would inherently produce two different starch hydrolysis patterns (i.e. bimodal) as claimed in claim 1 (see abstract). The liquefaction method of Carroll et al. involves starch being made into a slurry with water (see paragraphs 3, 4,11 and 13). The reference also teaches addition of a variety of starch digesting enzyme for liquefaction. Carroll et al. does not teach a unimodal starch hydrolysis pattern, however, Batie et al. teach liquefaction of starch wherein said starch Bacillus licheniformis. The reference also teaches addition of a variety of starch digesting enzyme for liquefaction (see abstract and columns 1-15, paragraph 165 and Figure 1). Furthermore, Atichokudomchai et al. teach alpha amylase hydrolysis and describes D45 with a unimodal display and LC/SC hydrolysates that displayed a bimodal distribution (see pages 582-584). Atichokudomchai et al. also teach D2-9 (see pages 582-584).
Therefore, it would have been obvious to one of ordinary skill to arrive at the claimed invention as a whole because the combined teaching of the references renders the claimed invention as obvious. Carroll et al. teach starch hydrolysis in a slurry producing a bimodal pattern involving two different starch from organisms within the order claimed from alpha amylase. Carroll et al. demonstrates that two different starch hydrolysis patterns can be achieved and that two different products can be mixed. One of ordinary skill in the art would be motivated to modify Carroll et al. to swap out one of the bimodal pattern with a unimodal pattern because Batie et al. teach a unimodal I starch hydrolysis liquefaction and Atichokudomchai et al. teach a unimodal and bimodal pattern together. In KSR v Teleflex (500 US 398 2007) (pages 12-13)"... the Court has held that a "when a work is available in one field of endeavor, design incentives and other market forces can prompt variations of it, either in the same field prima facie obvious.





Response to Arguments

7.	Applicant’s comments have been considered in full. Withdrawn objections/rejections will not be discussed herein as applicant’s comments are moot.
Note that the rejection of record under 103 remains for the reasons stated above and herein. Applicant traverses the rejection stating that there would be no apparent reason to combine the references as asserted in the Office Action. In addition, it is stated that, one way to rebut obviousness is “to make a showing of “unexpected results,” i.e., to show that the claimed invention exhibits some superior property or advantage that a person of ordinary skill in the relevant art would have found surprising or unexpected”. In re Soni, 54 F.3d 746, 34 USPQ2d 1684, 1687 (Fed. Cir. 1986).

The arguments presented by applicant have been considered, however, are not persuasive because the limitations of the specification cannot be read into the claims. Applicant agreed that the cited art teaches a unimodal and bimodal starch hydrolysis, however, argues no motivation to combine or a synergistic effect, however, the instant claims do not recite any synergism and the language in the claims are broad. Moreover, the cited references are individually attacked when the combined teaching renders the claimed invention as obvious. The rejection points out that a unimodal composition was known as well as a bimodal composition producing the effects claimed, thus would be obvious to combine two known compositions to get the added effect.  Therefore, the rejection of recorded remains relevant. The examiner would welcome a conversation with applicant’s representative to reduce the remaining issues.




Conclusion

8.	No claims are presently allowable.


9.	Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.


Any inquiry concerning this communication or earlier communications from the
examiner should be directed to Hope A. Robinson whose telephone number is 571 -272-0957. The examiner can normally be reached on Monday-Friday from 9:00 a.m. to 5:00 p.m. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Mondesi, can be reached at (408) 918-7584.The fax 
Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov.
Should you have questions on access to the Private PAIR system, contact the
Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/HOPE A ROBINSON/           Primary Examiner, Art Unit 1652